                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

Jane E. Linhart,

                     Plaintiff,

v.                                                             Case No. 20-2004-JWL


Experian Information Solutions, Inc.
and Trans Union LLC,

                     Defendants.

                                  MEMORANDUM AND ORDER

       Plaintiff filed a petition against defendants in state court alleging violations of the Fair

Credit Reporting Act, 15 U.S.C. § 1681 et seq. Defendant Trans Union LLC, with the consent of

defendant Experian Information Solutions, Inc., removed the case to this court. Defendant Trans

Union LLC then moved to dismiss plaintiff’s claim pursuant to Federal Rule of Civil Procedure

12(b)(6) or, in the alternative, for a more definite statement pursuant to Federal Rule of Civil

Procedure 12(e) (doc. 9). On January 31, 2020, plaintiff filed an amended complaint as a matter

of right pursuant to Federal Rule of Civil Procedure 15(a)(1)(B). Because defendant Trans Union

LLC’s motion is directed at the initial complaint, which is no longer the operative complaint, the

court denies that motion as moot and without prejudice.



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion to

dismiss plaintiff’s complaint (doc. 9) is moot.
IT IS SO ORDERED.



Dated this 5th day of February, 2020, at Kansas City, Kansas.



                                         s/ John W. Lungstrum
                                         John W. Lungstrum
                                         United States District Judge




                                        2
